DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 1 – 4, 9 – 12, 17, and 18 were amended.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al., US 2015/0129306 (hereinafter 'Coffman') in view of Chang et al., US 2014/0277752 (hereinafter 'Chang') in view of Ertas et al., US 2012/0130693 (hereinafter 'Ertas').

Regarding claim 1: Coffman teaches a method for optimizing drilling operations, comprising:
	 generating vibration characterization data for a downhole component of a drilling system ([0037]: The vibration characterization may be obtained by either or both surface measurements of WOB and torque or measurements from sensors in the MWD module), the drilling system including equipment ([0026]: platform and derrick assembly 153 may include a rotary table 116, kelly 117, hook 118 and rotary swivel 119 to suspend, axially move and rotate the drill string 112) that is adjustable to control operational parameters of the drilling system based on settings ([0037, Fig. 4]: Definitions of each variable are described in FIG. 4 in the boxes set forth as follows), the vibration characterization data including information that characterizes vibrational intensity of the downhole component with respect to the settings over a range of the settings ([0037]: vibration characterization may be obtained by either or both surface measurements of WOB and torque or measurements from sensors in the MWD module); and 
controlling the drilling operations ([0046]: The display may include a plot of the ROP range and the measured ROP, such that the driller may adjust the drilling operating parameters to maintain the measured ROP within the ROP range, and preferably at the optimum ROP).

Coffman is silent with respect to wherein generating the vibration characterization data includes:

iteratively identifying subsequent coordinates of the settings to generate a vibrational mapping of the set of operational parameters of the drilling system, wherein identifying a subsequent coordinate includes determining a change for each of the settings such that the subsequent coordinate corresponds to the value of the vibrational intensity; and
controlling the drilling operations using the vibrational mapping.

Chang teaches “an improved process for optimizing one or more controllable drilling operational parameters ([0014])” that includes:
selecting a starting coordinate comprising a set of operational parameters of the settings ([0073, 0074]: parameters may be RPM and WOB … Step 1 illustrates that the driller commences drilling with an operational parameter set 1) that corresponds to a value of the vibrational intensity of the downhole component ([0046]: at least one controllable drilling parameter having significant correlation to an objective function, or one or more objective functions, incorporating two or more drilling performance measurements, such as ROP, MSE, vibration measurements); and
iteratively identifying subsequent coordinates of the settings to generate a vibrational mapping of the set of operational parameters of the drilling system ([0046]: a global search engine to construct the response surface of the selected objective function with respect to controllable drilling parameters in a 3-D surface); and
controlling the drilling operations using the vibrational mapping ([0060]: output system 324 may be adapted to communicate the generated operational recommendations and/or the determined operational updates for consideration in controlling drilling operations).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coffman in view of Chang to incorporate drilling parameters and real time feedback, in combination with the formation mineral composition and mechanical properties used by Coffman, to calculate an optimal set of operational settings.

Ertas teaches
wherein identifying a subsequent coordinate includes determining a change for each of the settings such that the subsequent coordinate corresponds to the value of the vibrational intensity ([0263]: The calculations of TSE may provide some indication of the relative amounts of stick-slip that were present in the drilling operations of each of Well A and Well B. This valuable information can be used in a continuous optimization process, or "relentless re-engineering" effort to combine this information with other data such as: average ROP, bit dull characteristics, Mechanical Specific Energy (MSE), number of bit runs required to drill the section, and other vibration and drilling performance indicators).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coffman in view of Chang in view of Ertas to enable “reliably and conveniently estimating various downhole vibration parameters from relatively available surface data, such estimations being useful to timely reduce unacceptable vibrations and improve drilling operations ([0048])” to improve the vibration estimation using only the surface measurements of WOB, as known in the art.

Regarding claim 2: Coffman in view of Chang in view of Ertas teaches the method of claim 1, as discussed above, wherein selecting the starting coordinate includes:
selecting a pre-tracing coordinate as a current coordinate (Coffman: [0041]: At 54, the foregoing measurements may be used to obtain values of any or all of the foregoing parameters as explained with reference to FIG. 3);
determining a current value of the vibrational intensity at the pre-tracing coordinate (Coffman: [0043] At 62, the actual ROP measured during drilling may be compared to the calculated optimum ROP to adjust the coefficients of the above equation); and
moving the current coordinate until the current value of the vibrational intensity equals the value of the vibrational intensity (Coffman: [0043]: adjusting drilling operating parameters to cause the ROP to more closely match the calculated ROP and for benchmarking).

claim 3: Coffman in view of Chang in view of Ertas teaches the method of claim 1, as discussed above, wherein determining the change for each of the settings such that the subsequent coordinate corresponds to the value of the vibrational intensity includes calculating the change for each of the settings of the equipment based on a model (Coffman: [0039]: Models for each parameter may be determined. The determination of the models will depend on how much data related to each parameter is available to the computer system.).

Regarding claim 4: Coffman in view of Chang in view of Ertas teaches the method of claim 1, as discussed above, wherein determining the change for each of the settings such that the subsequent coordinate corresponds to the value of the vibrational intensity includes incrementally adjusting the settings of the equipment to a new coordinate (Coffman: [0046]: the driller may adjust the drilling operating parameters to maintain the measured ROP within the ROP range, and preferably at the optimum ROP).

Coffman in view of Chang is silent with respect to 
receiving a measurement of the vibrational intensity corresponding to the new coordinate until the measurement of the vibrational intensity equals the value of the vibrational intensity.

Ertas teaches
[0074]: the adjustment of the at least one drilling parameter may be based on this one or more vibration amplitude ratio(s) and/or on the determined or identified drilling parameter change).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coffman in view of Chang in view of Ertas to enable “reliably and conveniently estimating various downhole vibration parameters from relatively available surface data, such estimations being useful to timely reduce unacceptable vibrations and improve drilling operations ([0048])” to improve control over the drilling operation, as known in the art. 

Regarding claim 5: Coffman in view of Chang in view of Ertas teaches the method of claim 1, as discussed above, further comprising:
	 receiving a reporting signal containing information representative of current settings for the equipment (Coffman: [0026]: Rotational speed of the rotary table 116 and corresponding rotational speed of the drill string 112 may be measured un a rotational speed sensor 116A, which may be in signal communication with a computer in a surface logging, recording and control system 152); 
	determining an estimated value of the vibrational intensity of the downhole component using the vibration characterization data (Coffman: [0038]: the maximum and minimum values of the vibration parameter may be determined for an optimized drilling operation and the current vibration parameter will be estimated through measurements of hookload, WOB and torque) and calibration data (Coffman: [0051]: The sensor data may be calibrated or normalized at 95); 
	receiving a sensor signal containing information representative of an actual value of the vibrational intensity of the downhole component (Coffman: [0037]: vibration characterization may be obtained by either or both surface measurements of WOB and torque or measurements from sensors in the MWD module); 
determining an offset by comparing the estimated value of the vibrational intensity to the information representative of the actual value of the vibrational intensity (Coffman: [0043]: At 62, the actual ROP measured during drilling may be compared to the calculated optimum ROP to adjust the coefficients of the above equation); and 
updating the calibration data using the offset, wherein the calibration data, when updated, improves accuracy of the vibration characterization data with respect to determining an additional estimated value of the vibrational intensity of the downhole component (Coffman: [0043]: adjusting drilling operating parameters to cause the ROP to more closely match the calculated ROP and for benchmarking).

Regarding claim 6: Coffman in view of Chang in view of Ertas teaches the method of claim 5, as discussed above, further comprising comparing the offset to a threshold value, wherein updating the calibration data occurs only when the offset exceeds the threshold value (Coffman: [0046]: When a measured value exceeds the upper threshold or falls below the lower threshold, an indication may be provided to the display to adjust the parameter so as to fall within the range between the lower and upper thresholds).

Regarding claim 7: Coffman in view of Chang in view of Ertas teaches the method of claim 1, as discussed above, wherein the settings include at least two settings selected from the group consisting of weight-on-bit (Coffman: [0037]: The vibration characterization may be obtained by either or both surface measurements of WOB and torque), rotational speed (Coffman: [0037]: A.sub.3 may be RPM at 36), and mud circulation (Coffman: [0037]: A.sub.4 may be mud hydraulics at 38, including parameters, for example, viscosity, filtrate loss rate and density).
 
Regarding claim 8: Coffman in view of Chang in view of Ertas teaches the method of claim 1, as discussed above, further comprising selecting new settings for the equipment based on the vibration characterization data to optimize an output variable, wherein the output variable is selected from the group consisting of mud usage (Coffman: [0037]: A.sub.4 may be mud hydraulics at 38, including parameters, for example, viscosity, filtrate loss rate and density), rate of penetration (Coffman: [0039]: minimum, maximum and predicted ROP will be calculated), operational cost, and drill bit wear.

Regarding claim 9: Coffman teaches a computer-program product tangibly embodied in a non-transitory machine-readable storage medium ([0032]: tangible computer-readable media), including instructions configured to cause a data processing apparatus to perform operations including: 
generating vibration characterization data for a downhole component of a drilling system ([0037]: The vibration characterization may be obtained by either or both surface measurements of WOB and torque or measurements from sensors in the MWD module), the drilling system including equipment ([0026]: platform and derrick assembly 153 may include a rotary table 116, kelly 117, hook 118 and rotary swivel 119 to suspend, axially move and rotate the drill string 112), the drilling system including equipment that is adjustable to control operational parameters of the drilling system based on settings ([0037, Fig. 4]: Definitions of each variable are described in FIG. 4 in the boxes set forth as follows),  the vibration characterization data including information that characterizes vibrational intensity of the downhole component with respect to the settings over a range of the settings ([0037]: vibration characterization may be obtained by either or both surface measurements of WOB and torque or measurements from sensors in the MWD module); and 
controlling the drilling operations ([0046]: The display may include a plot of the ROP range and the measured ROP, such that the driller may adjust the drilling operating parameters to maintain the measured ROP within the ROP range, and preferably at the optimum ROP).

Coffman is silent with respect to wherein generating the vibration characterization data includes: 

iteratively identifying subsequent coordinates of the settings to generate a vibrational mapping of the set of operational parameters of the drilling system,
wherein identifying a subsequent coordinate includes determining a change for each of the settings such that the subsequent coordinate corresponds to the value of the vibrational intensity; and
controlling drilling operations of the drilling system using the vibrational mapping.

Chang teaches “an improved process for optimizing one or more controllable drilling operational parameters ([0014])” that includes:
selecting a starting coordinate comprising a set of operational parameters of the settings ([0073, 0074]: parameters may be RPM and WOB … Step 1 illustrates that the driller commences drilling with an operational parameter set 1) that corresponds to a value of the vibrational intensity of the downhole component ([0046]: at least one controllable drilling parameter having significant correlation to an objective function, or one or more objective functions, incorporating two or more drilling performance measurements, such as ROP, MSE, vibration measurements); and
iteratively identifying subsequent coordinates of the settings to generate a vibrational mapping of the set of operational parameters of the drilling system ([0046]: a global search engine to construct the response surface of the selected objective function with respect to controllable drilling parameters in a 3-D surface); and
controlling the drilling operations using the vibrational mapping ([0060]: output system 324 may be adapted to communicate the generated operational recommendations and/or the determined operational updates for consideration in controlling drilling operations).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coffman in view of Chang to incorporate drilling parameters and real time feedback, in combination with the formation mineral composition and mechanical properties used by Coffman, to calculate an optimal set of operational settings.

Ertas teaches
wherein identifying a subsequent coordinate includes determining a change for each of the settings such that the subsequent coordinate corresponds to the value of the vibrational intensity ([0263]: The calculations of TSE may provide some indication of the relative amounts of stick-slip that were present in the drilling operations of each of Well A and Well B. This valuable information can be used in a continuous optimization process, or "relentless re-engineering" effort to combine this information with other data such as: average ROP, bit dull characteristics, Mechanical Specific Energy (MSE), number of bit runs required to drill the section, and other vibration and drilling performance indicators).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coffman in view of Chang in view of Ertas to enable “reliably and conveniently estimating various downhole vibration parameters from relatively available surface data, such estimations being useful to timely reduce unacceptable vibrations and improve drilling operations ([0048])” to improve the vibration estimation using only the surface measurements of WOB, as known in the art.

Regarding claim 10: Coffman in view of Chang in view of Ertas teaches the computer-program product of claim 9, as discussed above, wherein selecting the starting coordinate includes:
selecting a pre-tracing coordinate as a current coordinate (Coffman: [0041]: At 54, the foregoing measurements may be used to obtain values of any or all of the foregoing parameters as explained with reference to FIG. 3); 
	determining a current value of the vibrational intensity at the pre-tracing coordinate (Coffman: [0043] At 62, the actual ROP measured during drilling may be compared to the calculated optimum ROP to adjust the coefficients of the above equation); and
moving the current coordinate until the current value of the vibrational intensity equals the value of the vibrational intensity (Coffman: [0043]: adjusting drilling operating parameters to cause the ROP to more closely match the calculated ROP and for benchmarking). 

Regarding claim 11: Coffman in view of Chang in view of Ertas teaches the computer-program product of claim 9, as discussed above, wherein determining the change for each of the settings such that the subsequent coordinate corresponds to the value of the vibrational intensity includes calculating the change for each of the settings of the equipment based on a model (Coffman: [0039]: Models for each parameter may be determined. The determination of the models will depend on how much data related to each parameter is available to the computer system).

Regarding claim 12: Coffman in view of Chang in view of Ertas teaches the computer-program product of claim 9, as discussed above, wherein determining the change for each of the settings such that the subsequent coordinate corresponds to the value of the vibrational intensity includes incrementally adjusting the settings of the equipment to a new coordinate (Coffman: [0046]: the driller may adjust the drilling operating parameters to maintain the measured ROP within the ROP range, and preferably at the optimum ROP).

Coffman in view of Chang is silent with respect to 
receiving a measurement of the vibrational intensity corresponding to the new coordinate until the measurement of the vibrational intensity equals the value of the vibrational intensity (Coffman: [0046]: the driller may adjust the drilling operating parameters to maintain the measured ROP within the ROP range, and preferably at the optimum ROP).

Ertas teaches
receiving a measurement of the vibrational intensity corresponding to the new coordinate until the measurement of the vibrational intensity equals the target value of the vibrational intensity ([0074]: the adjustment of the at least one drilling parameter may be based on this one or more vibration amplitude ratio(s) and/or on the determined or identified drilling parameter change).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coffman in view of Chang in view of Ertas to enable “reliably and conveniently estimating various downhole vibration parameters from relatively available surface data, such estimations being useful to timely reduce unacceptable vibrations and improve drilling operations ([0048])” to improve control over the drilling operation, as known in the art. 

Regarding claim 13: Coffman in view of Chang in view of Ertas teaches the computer-program product of claim 9, as discussed above, wherein the operations further include:
receiving a reporting signal containing information representative of current settings for the equipment (Coffman: [0026]: Rotational speed of the rotary table 116 and corresponding rotational speed of the drill string 112 may be measured un a rotational speed sensor 116A, which may be in signal communication with a computer in a surface logging, recording and control system 152); 
Coffman: [0038]: the maximum and minimum values of the vibration parameter may be determined for an optimized drilling operation and the current vibration parameter will be estimated through measurements of hookload, WOB and torque) and calibration data (Coffman: [0051]: The sensor data may be calibrated or normalized at 95); 
	receiving a sensor signal containing information representative of an actual value of the vibrational intensity of the downhole component (Coffman: [0037]: vibration characterization may be obtained by either or both surface measurements of WOB and torque or measurements from sensors in the MWD module); 
determining an offset by comparing the estimated value of the vibrational intensity to the information representative of the actual value of the vibrational intensity (Coffman: [0043]: At 62, the actual ROP measured during drilling may be compared to the calculated optimum ROP to adjust the coefficients of the above equation); and 
updating the calibration data using the offset, wherein the calibration data, when updated, improves accuracy of the vibration characterization data with respect to determining an additional estimated value of the vibrational intensity of the downhole component (Coffman: [0043]: adjusting drilling operating parameters to cause the ROP to more closely match the calculated ROP and for benchmarking).

Regarding claim 14: Coffman in view of Chang in view of Ertas teaches the computer-program product of claim 13, wherein the operations further include comparing the Coffman: [0046]: When a measured value exceeds the upper threshold or falls below the lower threshold, an indication may be provided to the display to adjust the parameter so as to fall within the range between the lower and upper thresholds).

Regarding claim 15: Coffman in view of Chang in view of Ertas teaches the computer-program product of claim 9, as discussed above, wherein the settings include at least two settings selected from the group consisting of weight-on-bit (Coffman: [0037]: The vibration characterization may be obtained by either or both surface measurements of WOB and torque), rotational speed (Coffman: [0037]: A.sub.3 may be RPM at 36), and mud circulation (Coffman: [0037]: A.sub.4 may be mud hydraulics at 38, including parameters, for example, viscosity, filtrate loss rate and density).

Regarding claim 16: Coffman in view of Chang in view of Ertas teaches the computer-program product of claim 9, as discussed above, wherein the operations further include selecting new settings for the equipment based on the vibration characterization data to optimize an output variable, wherein the output variable is selected from the group consisting of mud usage (Coffman: [0037]: A.sub.4 may be mud hydraulics at 38, including parameters, for example, viscosity, filtrate loss rate and density), rate of penetration (Coffman: [0039]: minimum, maximum and predicted ROP will be calculated), operational cost, and drill bit wear.

Regarding claim 17: Coffman teaches a system for optimizing a drilling operation, comprising:
a drilling control module couplable to a drilling system having a downhole component to transmit control signals to equipment of the drilling system ([0026]: surface logging, recording and control system 152), the equipment being adjustable to control operational parameters of the drilling system based on settings ([0037, Fig. 4]: Definitions of each variable are described in FIG. 4 in the boxes set forth as follows), the drilling control module further couplable to the drilling system to receive a measurement signal containing information related to a measured value of vibrational intensity of the downhole component  ([0030]: the MWD module 130 may include one or more of the following types of measuring devices: … a vibration sensor) and to provide a reporting signal containing information related to current settings of the equipment ([0037]: vibration characterization may be obtained by either or both surface measurements of WOB and torque or measurements from sensors in the MWD module), the drilling control module including a first processor to generate vibration characterization data ([0053]: one or more processors 104); and 
a calibration module couplable to the drilling system or the drilling control module to receive the measurement signal ([0053]: computer system 101A may include one or more analysis modules 102), the calibration module being coupled to the drilling control module to receive the reporting signal ([0053]: processor(s) 104 may also be connected to a network interface 108 to allow the computer system 101A to communicate over a data network 110), the calibration module being coupled to [0053]: which may be connected to one or more storage media 106).

Coffman is silent with respect to wherein generating the vibration characterization data includes:
selecting a starting coordinate comprising a set of the operational parameters of the settings that corresponds to a determined value of the vibrational intensity of the downhole component: and
iteratively identifying subsequent coordinates of the settings to generate a vibrational mapping of the set of the operational parameters of the drilling system,
wherein identifying a subsequent coordinate includes determining a change for each of the settings such that the subsequent coordinate corresponds to the determined value of the vibrational intensity; and
the vibration characterization data comprising the vibrational mapping that characterizes the vibrational intensity of the downhole component with respect to the settings for the equipment over a range of the coordinates of the settings, the calibration module including a second processor to determine an estimated value of the vibrational intensity using the vibration characterization data and the calibration data, the calibration module being further coupled to the memory to update the calibration data based on a comparison between the estimated value of the vibrational intensity and the information related to the measured value of the vibrational intensity from the measurement signal.

an improved process for optimizing one or more controllable drilling operational parameters ([0014])” that includes:
selecting a starting coordinate comprising a set of operational parameters of the settings ([0073, 0074]: parameters may be RPM and WOB … Step 1 illustrates that the driller commences drilling with an operational parameter set 1) that corresponds to a value of the vibrational intensity of the downhole component ([0046]: at least one controllable drilling parameter having significant correlation to an objective function, or one or more objective functions, incorporating two or more drilling performance measurements, such as ROP, MSE, vibration measurements); and
iteratively identifying subsequent coordinates of the settings to generate a vibrational mapping of the set of operational parameters of the drilling system ([0046]: a global search engine to construct the response surface of the selected objective function with respect to controllable drilling parameters in a 3-D surface); and
controlling the drilling operations using the vibrational mapping ([0060]: output system 324 may be adapted to communicate the generated operational recommendations and/or the determined operational updates for consideration in controlling drilling operations).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coffman in view of Chang to incorporate drilling parameters and real time feedback, in combination with the 

Ertas teaches
wherein identifying a subsequent coordinate includes determining a change for each of the settings such that the subsequent coordinate corresponds to the determined value of the vibrational intensity  ([0263]: The calculations of TSE may provide some indication of the relative amounts of stick-slip that were present in the drilling operations of each of Well A and Well B. This valuable information can be used in a continuous optimization process, or "relentless re-engineering" effort to combine this information with other data such as: average ROP, bit dull characteristics, Mechanical Specific Energy (MSE), number of bit runs required to drill the section, and other vibration and drilling performance indicators); and 
the vibration characterization data comprising the vibrational mapping  that characterizes the vibrational intensity of the downhole component with respect to the settings for the equipment over a range of the coordinates of the settings ([0067]: fluctuation amplitudes of drilling operating parameters such as torque, WOH, WOB, and RPM are derived as the first order components of a perturbation expansion of the equations of motion of the drilling assembly), the calibration module including a second processor to determine an estimated value of the vibrational intensity using the vibration characterization data and the calibration data ([0081]: The system computer, utilizing the program instructions may utilize frequency-domain models to generate one or more vibration amplitude ratios), the calibration [0265]: the estimated value e of the downhole vibration amplitude severity may be compared to the measured value m at any point in time). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coffman in view of Chang in view of Ertas to enable “reliably and conveniently estimating various downhole vibration parameters from relatively available surface data, such estimations being useful to timely reduce unacceptable vibrations and improve drilling operations ([0048])” to improve the vibration estimation using only the surface measurements of WOB, as known in the art. 

Regarding claim 18: Coffman in view of Chang in view of Ertas teaches the system of claim 17, as discussed above, wherein the calibration module is further coupled to the drilling control module to provide instructions for updating the settings (Coffman: [0043] At 62, the actual ROP measured during drilling may be compared to the calculated optimum ROP to adjust the coefficients of the above equation), wherein the instructions for updating the settings are based on the vibration characterization data and the calibration data (Coffman: [0051]: The sensor data may be calibrated or normalized at 95).

claim 19: Coffman in view of Chang in view of Ertas teaches the system of claim 17, as discussed above, wherein the operational parameters include weight-on-bit (Coffman: [0030]: weight-on-bit (axial load) sensor), the equipment includes a drawworks for controlling the weight-on-bit (Coffman: [0026, 0031]: platform and derrick assembly 153 may include a rotary table 116, kelly 117, hook 118 and rotary swivel 119 … an axial load (weight) on the hook 118 may be measured by a hookload sensor 157), and the settings include a setting for controlling the weight-on-bit (Coffman: [0037]: The vibration characterization may be obtained by either or both surface measurements of WOB and torque).

Regarding claim 20: Coffman in view of Chang in view of Ertas teaches the system of claim 17, as discussed above, wherein the operational parameters include rotational speed of the downhole component (Coffman: [0046]: drill bit rotation speed (RPM)), the equipment includes a top drive for controlling the rotational speed (Coffman: [0026]: platform and derrick assembly 153 may include a rotary table 116, kelly 117, hook 118 and rotary swivel 119), and the settings include a setting for controlling the rotational speed (Coffman: [0046]: drill bit rotation speed (RPM)).

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 1 – 4, 9 – 12, 17, and 18 have been fully considered and resolve the issues of indefiniteness.  The rejections of 6 October 2020 have been withdrawn. 

35 USC §101
Claims 1 and 9 have been analyzed for patent eligibility in view of Applicant’s amendments, and found to recite a judicial exception, but are integrated into a practical application.  The rejection of 6 October 2020 of claims 1 – 4, 7, 9 – 12, and 15 has been withdrawn. 
The analysis concluded that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., controlling the drilling operations to maintain a desired vibration intensity), therefore the claim is eligible at Prong Two of Step 2A (see MPEP §2106.04(II)(A)(2)).
Similarly, under step 2A of the test, claim 9 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., controlling the drilling operations to maintain a desired vibration intensity), therefore the claim is eligible at Prong Two of the revised Step 2A (see MPEP §2106.04(II)(A)(2)).

35 USC §103 
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Examiner, Art Unit 2862